UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 . o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-30377 PROVIDENCE RESOURCES, INC. (Exact name of registrant as specified in its charter) Texas (State or other jurisdiction of incorporation or organization) 06-1538201 (I.R.S. Employer Identification No.) 700 Lavaca Street, Suite 1400, Austin, Texas 78701 (Address of principal executive offices) (Zip Code) (210) 807-4204 (Registrants telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date. The number of shares outstanding of the issuers common stock, $0.0001 par value (the only class of voting stock), at November 14, 2011, was 15,346,586. TABLE OF CONTENTS PART I  FINANCIAL INFORMATION Item 1. Financial Statement s 3 Consolidated Balance Sheets as of September 30, 2011 (unaudited) and December 31, 2010 4 Unaudited Consolidated Statements of Operations for the three and nine month periods ended September 30, 2011 and 2010 and cumulative amounts since inception 5 Unaudited Consolidated Statements of Cash Flows for the nine month periods ended September 30, 2011 and 2010 and cumulative amounts since inception 6 Notes to Unaudited Consolidated Financial Statement s 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operation s 12 Item 3. Quantitative and Qualitative Disclosures about Market Ris k 17 Item 4T. Controls and Procedure s 17 PART II  OTHER INFORMATION Item 1. Legal Proceeding s 17 Item 1A. Risk Factor s 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceed s 23 Item 3. Defaults upon Senior Securitie s 23 Item 4. (Removed and Reserved ) 23 Item 5. Other Informatio n 23 Item 6. Exhibit s 23 Signature s 24 Index to Exhibit s 25 2 PART I  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS As used herein, the terms Company, we, our, and us refer to Providence Resources, Inc., a Texas corporation, unless otherwise indicated. In the opinion of management, the accompanying unaudited consolidated financial statements included in this Form 10-Q reflect all adjustments (consisting only of normal recurring accruals) necessary for a fair presentation of the results of operations for the periods presented. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year. 3 PROVIDENCE RESOURCES, INC. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS September 30, December 31, ASSETS (Unaudited) Current assets: Cash $ 44,849 25,742 Total current assets 44,849 25,742 Restricted cash 1,025,000 1,000,000 Unproved oil and gas properties, not subject to amortization 9,312,905 9,312,905 Total assets $ 10,382,754 10,338,647 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ 7,254 26,100 Related party payables 5,485 94,200 Total current liabilities 12,739 120,300 Accrued expenses 1,265,449 436,673 Related party payables 2,998,397 2,792,912 Long-term debt, less current portion 11,269,905 11,269,905 Total liabilities 15,546,490 14,619,790 Commitments and contingencies Stockholders' deficit: Providence Resources, Inc. stockholders' deficit: Preferred stock, $.0001 par value, 25,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.0001 par value, 250,000,000 shares authorized, 15,346,586 and 13,957,697 shares issued and outstanding, respectively 1,535 1,396 Additional paid-in capital 52,135,155 51,046,717 Subscription receivable - (142,200) Deferred stock compensation - (71,695) Deficit accumulated during the development stage Total Providence Resources, Inc. stockholders' deficit (5,314,709) (4,432,116) Noncontrolling interest 150,973 150,973 Total stockholders' deficit (5,163,736) (4,281,143) Total liabilities and stockholders' deficit $ 10,382,754 10,338,647 The accompanying notes are an integral part of these financial statements 4 PROVIDENCE RESOURCES, INC. (An Exploration Stage Company) UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months and Nine Months Ended September 30, 2011 and 2010 and Cumulative Amounts Three months ended Nine months ended September 30, September 30, Cumulative Amounts Sales $ - $ - $ - $ - 350 Cost of sales - 25,427 Gross loss - (25,077) General and administrative expenses 264,252 171,537 1,150,805 1,264,578 16,632,627 Loss from operations (264,252) (171,537) (1,264,578) Other income (expense): Interest income - - - 969 564,420 Interest expense (357,927) (467,242) (1,999,965) Impairment of capital assets - Debt extinguishment and conversion income (expense) - - - 1,060,763 195,337 Gain on sale of assets - 1,119,109 Loss before income taxes and discontinued operations (622,179) (638,779) Provision for income taxes - Loss from continuing operations (622,179) (638,779) (2,202,811) Loss from discontinued operations, net of tax - (3,407,279) Net Loss before cumulative effect of accounting change (2,202,811) Cumulative effect of accounting change, net of tax - (102,500) Net loss (622,179) (638,779) (2,202,811) Net loss attributable to the noncontrolling interest - 53,854 Net loss attributable to Providence Resources, Inc. $ (622,179) $ (638,779) $ $ (2,202,811) Loss per common share from continuing operations - basic and diluted $ (0.04) $ (0.06) $ (0.16) $ (0.21) Loss per common share - basic and diluted $ (0.04) $ (0.06) $ (0.16) $ (0.21) Weighted average common shares outstanding - basic and diluted 14,274,726 10,207,592 14,064,535 10,278,733 The accompanying notes are an integral part of these financial statements 5 PROVIDENCE RESOURCES, INC. (An Exploration Stage Company) UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended September 30, 2011 and 2010 and Cumulative Amounts Cumulative Amounts Cash flows from operating activities : Net loss $ (2,185,065) (2,202,811) (57,451,399) Adjustments to reconcile net loss to net cash used in operating activities: Stock and options compensation expense 1,035,272 168,995 3,621,419 Shares issued for debt and accrued interest - - 7,308,665 Amortization of conversion rights on debt - 1,160,068 6,261,258 Depreciation, amortization, and impairment - - 23,154,151 Noncontrolling interest - - (53,854) Discontinued operations - - 2,542,150 Gain from debt extinguishments - - (502,722) Gain on sale of assets - - (1,119,109) Allowance for losses on receivables, net - - 33,123 Decrease in: Receivables and prepaid expenses - - 144,893 Inventory - - 374,515 Increase (decrease) in: Accounts payable (18,846) (923,680) 1,899,456 Accrued expenses 828,776 839,897 4,557,539 Related party payables 116,770 42,700 311,282 Net cash used in operating activities (223,093) (914,831) (8,918,633) Cash flows from investing activities : Advances to PRE Exploration prior to acquisition - - (8,886,761) Cash of PRE Exploration on acquisition date - - 73,271 Acquisition of property and equipment and intangibles - (28,757) (12,285,593) Proceeds from sale of assets - - 7,212,800 Payments received on notes receivable - - 316,877 Issuance of notes receivable - - (616) Net cash used in investing activities - (28,757) (13,570,022) Cash flows from financing activities : Proceeds from long-term debt - - 10,047,172 Issuance of common stock 125,000 - 13,630,779 Collection of stock subscription 142,200 - 142,200 Purchase of common stock - (100,000) (100,000) Commissions paid to raise convertible debentures - - (41,673) Minority investment in subsidiary - - 136,915 Payments on long-term debt - - (256,889) Net cash provided by (used in) financing activities 267,200 (100,000) 23,558,504 Net increase (decrease) in cash 44,107 (1,043,588) 1,069,849 Cash, beginning of period 1,025,742 2,088,316 - Cash, end of period $ 1,069,849 1,044,728 1,069,849 The accompanying notes are an integral part of these financial statements 6 PROVIDENCE RESOURCES INC. (A Development Stage Company) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2011 Note 1  Organization and Summary of Significant Accounting Policies Organization The consolidated financial statements consist of Providence Resources, Inc. (Providence Resources) and its wholly owned subsidiary PRE Exploration, LLC (PRE). PRE has three subsidiaries: PDX Drilling I, LLC (PDX) and PRT Holdings, LLC (PRT) are wholly owned and Comanche County Pipeline, LLC (CCP) is ninety percent owned. Collectively, these entities are referred to as the Company. The Company was organized on February 17, 1993 (date of inception) under the laws of the State of Texas. PRE was formed to acquire leases in Texas for oil and gas exploration and development. PDX was formed to acquire drilling and service rigs for the purpose of drilling oil and gas wells in Texas. CCP was formed for constructing an oil and gas pipeline. PDX and CCP have had no activity during 2011. PRT has been without operations since inception. PRE is involved in exploration activities for the recovery of oil or natural gas products from the Ellenburger carbonate, Strawn carbonate, and Pennsylvanian-Wolfcamp sandstone reservoirs underlying approximately 13,341 gross acres of oil and gas leases in Val Verde County, Texas. The Company is an exploration stage company as defined by applicable accounting standards. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared by management in accordance with the instructions in Form 10-Q and, therefore, do not include all information and footnotes required by generally accepted accounting principles and should, therefore, be read in conjunction with the Companys Form 10-K for the year ended December 31, 2010, filed with the Securities and Exchange Commission. These statements do include all normal recurring adjustments which the Company believes necessary for a fair presentation of the statements. The interim operations are not necessarily indicative of the results to be expected for the full year ended December 31, 2011. Additional Footnotes Included By Reference Except as indicated in the following Notes, there have been no other material changes in the information disclosed in the notes to the financial statements included in the Companys Form 10-K for the year ended December 31, 2010, filed with the Securities and Exchange Commission. Therefore, those footnotes are included herein by reference. 7 PROVIDENCE RESOURCES INC. (A Development Stage Company) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2011 Note 2  Going Concern As of September 30, 2011, the Companys anticipated revenue generating activities have not begun, resulting in negative cash flows from operations, losses of approximately $57,500,000 since inception and negative working capital. These factors raise substantial doubt about the Companys ability to continue as a going concern. The accompanying financial statements do not include any adjustments relating to the recoverability and classification of assets that might be necessary if the Company is unable to continue as a going concern. The Company will require additional funding over the next twelve months in the form of debt or equity financing. However, the Company has no financing in place and has no assurance that it will be able to generate funding sufficient to fund business operations. Unless the Company is able to generate funding in the near term, its ability to continue as a going concern will be in doubt. Note 3  Restricted Cash PRE has extended its Carson acreage leases until February 29, 2013. The extension obligates PRE to drill two additional wells on the Carson acreage. PRE can secure the leases past February 29, 2013 with continuous development of the acreage. Per the leases terms, PRE has deposited $1,000,000 with a bank, and these funds must be held in escrow until the Company drills the two additional wells. Correspondingly, the bank has issued a $1,000,000 letter of credit to Carson. The Company has arranged a $25,000 letter of credit with the same bank by collateralizing the first $25,000 in PRIs checking account for the benefit of PRT to be qualified as an oil and gas wells operator with the Texas Railroad Commission. As of September 30, 2011 no funds had been drawn against these letters of credit. Note 4  Related Party Transactions The Company has an agreement with Nora Coccaro, a director of the Company, for consulting services. The agreement has an automatic renewal provision unless terminated by either party. During the nine months ended September 30, 2011 and 2010, the Company recognized consulting expense of $78,240 and $90,360 respectively. 8 PROVIDENCE RESOURCES INC. (A Development Stage Company) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2011 Note 5  Related Party Payables Related party payables consist of: September 30, December 31, (Unaudited) (Audited) Convertible Promissory Notes Payable - secured, maturing between May 2015 and August 2015, including interest at 10%, and convertible at approximately $0.16 per common share, and with anti-dilution features $ 2,662,000 2,662,000 Accrued interest on related party convertible promissory notes payable 336,397 130,912 Amounts due to directors of the Company for consulting fees 5,485 94,200 3,003,882 2,887,112 Less current portion (5,485) (94,200) $ 2,998,397 2,792,912 Notes previously identified as being secured are collateralized by one or more of the following: · All seismic data obtained in connection with the 3D Seismic Project Proposal and Agreement between the Company and TRNCO Petroleum Corporation which seismic data may not be shared with any third party without the express written consent of the holder of the note. · Any and all proceeds arising from or attributable to the assets. · Oil and gas lease interests held by the Company. · Properties, rights, and assets of the Company. Note 6  Supplemental Cash Flow Information Actual amounts paid for interest and income taxes are as follows: Interest $ - - Income tax $ - - 9 PROVIDENCE RESOURCES INC. (A Development Stage Company) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2011 Note 7  Commitments and Contingencies The Company has a royalty commitment of 25% of net revenue on certain oil and gas leases. Note 8  Subsequent Events The Company has evaluated subsequent events from the balance sheet date through the date the financial statements were issued and is unaware of any subsequent events which would require recognition or disclosure in the financial statements. 10 PROVIDENCE RESOURCES INC. (A Development Stage Company) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2011 Note 9  Recent Accounting Pronouncements In September 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2011-08, Testing Goodwill for Impairment. This ASU permits an entity to make a qualitative assessment of whether it is more likely than not that a reporting units fair value is less than its carrying amount before applying the two-step goodwill impairment test. If an entity concludes it is not more likely than not that the fair value of a reporting unit is less than its carrying amount, then there is no need to perform the two-step impairment test. This ASU is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011. Early adoption is permitted. The adoption of this ASU will not have a material impact on the Companys consolidated financial statements, as it is intended to simplify the assessment for goodwill impairment. In June 2011, the FASB issued ASU No. 2011-05, Presentation of Comprehensive Income. ASU 2011-05 requires entities to report components of comprehensive income in either a continuous statement of comprehensive income or two separate but consecutive statements.Under the continuous statement approach, the statement would include the components and total of net income, the components and total of other comprehensive income and the total of comprehensive income.Under the two statement approach, the first statement would include the components and total of net income and the second statement would include the components and total of other comprehensive income and the total of comprehensive income.ASU 2011-05 does not change the items that must be reported in other comprehensive income.ASU 2011-05 is effective retrospectively for interim and annual periods beginning after December 15, 2011, with early adoption permitted.The Company is currently evaluating the impact of the adoption of ASU 2011-05 on its financial statements. In May 2011, the FASB issued ASU No. 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirement in U.S. GAAP and IFRSs.ASU 2011-04 does not extend the use of fair value but, rather, provides guidance about how fair value should be applied where it already is required and permitted under IFRS or U.S. GAAP.For U.S. GAAP, most of the changes are clarifications of existing guidance or wording changes to align with IFRS 13.ASU 2011-04 is effective on a prospective basis for interim and annual periods beginning after December 15, 2011, with early adoption not permitted.In the period of adoption, a reporting entity will be required to disclose a change, if any, in valuation technique and related inputs that result from applying ASU 2011-04 and to quantify the total effect, if practicable.The Company is currently evaluating the impact of the adoption of ASU 2011-04 on its financial position, results of operations and disclosures. Other pronouncements issued by the FASB or other authoritative accounting standards groups with future effective dates are either not applicable or are not expected to be significant to the financial statements of the Company. 11 Item 2 . MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This Managements Discussion and Analysis of Financial Condition and Results of Operations and other parts of this current report contain forward-looking statements that involve risks and uncertainties. Forward-looking statements can also be identified by words such as anticipates, expects, believes, plans, predicts, and similar terms. Forward-looking statements are not guarantees of future performance and our actual results may differ significantly from the results discussed in the forward-looking statements. Factors that might cause such differences include but are not limited to those discussed in the subsection entitled Forward-Looking Statements and Factors That May Affect Future Results and Financial Condition below. The following discussion should be read in conjunction with our financial statements and notes thereto included in this current report. Our fiscal year end is December 31. All information presented herein is based on the three and nine month periods ended September 30, 2011. During the three and nine month periods ended September 30, 2011 the Company was involved in (i) assessing the drilling results associated with the Carson 10-1 and Carson 12-1 wells in Val Verde County, (ii) seeking out prospective financing or joint venture partners to fund the completion of the Val Verde County wells, and (iii) satisfying continuous public disclosure requirements. The Company intends to complete its Carson 10-1 and Carson 12-1 wells in Val Verde County, Texas, over the next twelve months in the Ellenberger formation and may test the Strawn formation. Efforts to complete the wells and test the underlying structures have been delayed pending the receipt of financing commitments. Development of the Val Verde County leases going forward will be dependent on the Carson completion results. Such operations will require an additional $4,000,000 in funding. The Company does not have a commitment for this funding in place though management continues to seek out prospective investors and partners. Our business is prone to significant risks and uncertainties that can have an immediate impact on efforts to generate a positive cash flow. Since we have no assurance that future expectations of natural gas production will be realized, or that revenue realized from such anticipated production will be sufficient to support our continued operation, we will continue to rely on debt or equity financing over the near term to remain in business. We have no commitments for additional debt or equity financing at this time though management is diligently investigating sources for such financing. Results of Operations Net Losses/Income For the period from inception until September 30, 2011, the Company incurred net losses of $57,505,253. Net losses for the three months ended September 30, 2011 were $622,179 as compared to net losses of $638,779 for the three months ended September 30, 2010. Net losses for the nine months ended September 30, 2011 were $2,185,065 as compared to net losses of $2,202,811 for the nine months ended September 30, 2010. The decrease in net losses in the current three month period can be attributed to the decrease in interest expenses over the comparative periods. Net losses over the comparable nine month periods can be attributed to the decrease in interest expenses. We expect net losses to continue to decrease though we expect to continue to operate at a loss through 2011 due to the nature of our exploration and development activities. 12 General and Administrative Expenses General and administrative expenses for the three months ended September 30, 2011 were $264,252 as compared to $171,537 for the three months ended September 30, 2010. General and administrative expenses for the nine months ended September 30, 2011 were $1,150,805 as compared to $1,264,578 for the nine months ended September 30, 2010. The increase in general and administrative expenses over the comparable three month periods can be primarily attributed to stock expense of $222,222 associated with the stock subscription in the period. The decrease in general and administrative expenses over the comparable nine month periods can be primarily attributed to a decrease in management fees over the current nine month period. General and administrative expenses include financing costs, accounting costs, consulting fees, leases, employment costs, professional fees and costs associated with the preparation of disclosure documentation. We expect that general and administrative expenses will decrease in future periods as management continues to look to operating efficiencies. Other Income (Expense) Interest income for the three months ended September 30, 2011 and September 30, 2010 was $0. Interest income for the nine months ended September 30, 2011 decreased to $0 from $969 for the nine months ended September 30, 2010 due to a decrease in cash over the comparative three and nine month periods. We do not expect to realize future interest income until such time as additional debt or equity financings are in place. Interest expense for the three months ended September 30, 2011 decreased to $357,927 from $467,242 for the three months ended September 30, 2010. Interest expense for the nine months ended September 30, 2011 decreased to $1,034,260 from $1,999,965 for the nine months ended September 30, 2010 due to discounts on debt amortizing through interest expense. We expect that interest expense will remain lower in all periods for 2011 as compared to 2010. Income Tax Expense (Benefit) The Company has a prospective income tax benefit resulting from a net operating loss carry-forward and start up costs that will offset any future operating profit. Impact of Inflation We believe that inflation has had a negligible effect on operations over the past three years and that any inflationary pressure on our activities can be offset by improved operating efficiencies. Capital Expenditures The Company has spent significant amounts of capital for the period from inception to September 30, 2011, on unproved oil and gas properties, pipeline construction, and related exploration costs. However, some prior oil and gas capital expenditures have been impaired and expensed during the period from inception to September 30, 2011. Unproved oil and gas property costs as of September 30, 2011 and December 31, 2010 were $9,312,095. Liquidity and Capital Resources The Company has been in the exploratory stage since inception and has experienced significant changes in liquidity, capital resources, and stockholders equity. 13 At September 30, 2011, the Company had a working capital surplus of $32,110. At September 30, 2011, the Company had current assets of $44,849 consisting of cash on hand and total assets of $10,382,754 that consisted of current assets, restricted cash, and undeveloped oil and gas leases in Val Verde County, Texas. At September 30, 2011, the Company had current liabilities of $12,739, consisting of accounts payable and related party payables. Total liabilities of $15,546,490 consisted of current liabilities, accrued expenses, related party payables and long-term debt. Total stockholders deficit was $5,163,736 as of September 30, 2011. For the period from inception until September 30, 2011 we used cash flow in operating activities of $8,918,633. Cash flow used in operating activities for the nine months ended September 30, 2011 was $223,093 as compared to $914,831 for the nine months ended September 30, 2010. The change in cash flow used in operating activities in the current nine month period can be primarily attributed to the increase in non-cash compensation, a decrease in conversion rights on debt and the change in accounts payable. We expect to continue to use cash flow from operating activities until such time as revenue generating activities are in place. For the period from inception until September 30, 2011, we used cash flow in investing activities of $13,570,022. Cash flow used in investing activities for the nine months ended September 30, 2011 was $0 as compared to $28,757 for the nine months ended September 30, 2010. Cash flow used in investing activities in the prior nine month period was due to the acquisition of property and equipment. We expect to continue to use cash flow in investing activities as our unproven oil and gas properties are developed. For the period from inception until September 30, 2011, we realized cash flow provided by financing activities of $23,558,504. Cash flow provided by financing activities for the nine months ended September 30, 2011 was $267,200 as compared to cash flow used of $100,000 for the nine months ended September 30, 2010. Cash flow provided by financing activities in the current nine month period can be attributed to the collection of a stock subscription receivable for shares of the Companys common stock and the issuance of common stock. We expect to continue to realize cash flow provided by financing activities as the Company requires additional debt or equity financing to sustain and develop operations. Our current assets are insufficient to conduct exploration and development activities over the next twelve (12) months or to maintain operations. We need a minimum of $4,000,000 in debt or equity financing to fund the completion of the Carson 10-1 and Carson 12-1 wells to determine whether natural gas can be produced from these sites and to meet minimum operational requirements. However, we have no commitments or arrangements for the requisite financing, though our shareholders are the most likely source of loans or equity placements. Our inability to obtain financing would have a material adverse affect on our business operations. We have no intention of paying cash dividends in the foreseeable future. We have no lines of credit or bank financing arrangements in place though we do have two letters of credit in the aggregate amount of $1,025,000 held respectively as a performance bond for the owners of the Val Verde County properties and a reclamation bond for the Texas Railroad Commission. We have material commitments to the owners of the Val Verde County leases for future capital expenditures related to exploration activities which require us to drill two additional wells on or before February 28, 2013. The material commitment is approximately $10,000,000. 14 We have no defined benefit plan or contractual commitment with any of our officers or directors except in connection with stock option grants authorized pursuant to our 2008 Stock Option Plan to all of our current directors and a consulting agreement with one of our directors. We have no plans for the purchase or sale of any property or equipment. We have no plans to make any changes in the number of employees. Future Financings The Company will have to continue to rely on debt financing or equity sales of our shares of common stock to fund our business operations. Nevertheless, there is no assurance that the Company will be able to arrange any additional sales of equity or arrange for debt or other financing to fund operations. Off Balance Sheet Arrangements The Company has no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures, or capital resources that are material to stockholders. Going Concern Our auditor expressed substantial doubt as to the Companys ability to continue as a going concern as a result of reoccurring losses, lack of revenue generating activities, and an accumulated deficit of $55,266,334 as of December 31, 2010. These conditions raise substantial doubt about our future. Managements plan to address the Companys ability to continue as a going concern includes the completion of private equity or debt offerings, the development of natural gas exploration activities to commercial production, and the conversion of outstanding debt to equity. The successful outcome of these activities cannot be determined at this time, and there is no assurance that, if achieved, we would then have sufficient funds to execute our intended business plan or generate positive operating results. Forward Looking Statements and Factors That May Affect Future Results and Financial Condition The statements contained in the section titled  Results of Operations and Discussion and Analysis, with the exception of historical facts, are forward looking statements. A safe-harbor provision may not be applicable to the forward looking statements made in this current report. Forward looking statements reflect our current expectations and beliefs regarding our future results of operations, performance, and achievements. These statements are subject to risks and uncertainties and are based upon assumptions and beliefs that may or may not materialize. These statements include, but are not limited to, statements concerning: our anticipated financial performance; uncertainties related to oil and gas exploration and development; our ability to generate revenues through oil and gas production to fund future operations; movement in energy prices; our ability to raise additional capital to fund cash requirements for future operations; the volatility of the stock market; and general economic conditions. 15 We wish to caution readers that our operating results are subject to various risks and uncertainties that could cause our actual results to differ materially from those discussed or anticipated including the factors set forth in the section entitled  Risk Factors  included elsewhere in this report. We also wish to advise readers not to place any undue reliance on the forward looking statements contained in this report, which reflect our beliefs and expectations only as of the date of this report. We assume no obligation to update or revise these forward looking statements to reflect new events or circumstances or any changes in our beliefs or expectations, other that is required by law. Stock-Based Compensation We have adopted Accounting Standards Codification Topic (ASC) 718, Share-Based Payment, which addresses the accounting for stock-based payment transactions in which an enterprise receives employee services in exchange for (a) equity instruments of the enterprise or (b) liabilities that are based on the fair value of the enterprises equity instruments or that may be settled by the issuance of such equity instruments. We account for equity instruments issued in exchange for the receipt of goods or services from other than employees in accordance with ASC 505. Costs are measured at the estimated fair market value of the consideration received or the estimated fair value of the equity instruments issued, whichever is more reliably measurable. The value of equity instruments issued for consideration other than employee services is determined on the earliest of a performance commitment or completion of performance by the provider of goods or services. Critical Accounting Policies In the notes to the audited consolidated financial statements for the Company for the years ended December 31, 2010 and 2009, included on Form 10-K, the Company discussed those accounting policies that are considered to be significant in determining the results of operations and financial position. The Companys management believes that their accounting principles conform to accounting principles generally accepted in the United States of America. The preparation of financial statements requires management to make significant estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. By their nature, these judgments are subject to an inherent degree of uncertainty. On an on-going basis, we evaluate our estimates, including those related to bad debts, inventories, intangible assets, warranty obligations, product liability, revenue, and income taxes. We base our estimates on historical experience and other facts and circumstances that are believed to be reasonable, and the results form the basis for making judgments about the carrying value of assets and liabilities. The actual results may differ from these estimates under different assumptions or conditions. Revenue Recognition Revenues recorded upon the completion of services, with the existence of an agreement and where collectability is reasonably assured. Oil and natural gas production revenue, if any, will be recognized at the time and point of sale after the product has been extracted from the ground. Recent Accounting Pronouncements Please see Note 9 to our consolidated financial statements for recent accounting pronouncements. 16 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not required. ITEM 4. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures In connection with the preparation of this report on Form 10-Q, an evaluation was carried out by the Companys management, with the participation of the chief executive officer/chief financial officer, of the effectiveness of the Companys disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934 (Exchange Act)). Disclosure controls and procedures are designed to ensure that information required to be disclosed in reports filed or submitted under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the Commissions rules and forms and that such information is accumulated and communicated to management, including the chief executive officer/chief financial officer, to allow timely decisions regarding required disclosures. Based on that evaluation, the Companys management concluded, as of the end of the period covered by this report, that the Companys disclosure controls and procedures were effective in recording, processing, summarizing, and reporting information required to be disclosed, within the time periods specified in the Commissions rules and forms, and that such information was accumulated and communicated to management, including the chief executive officer and chief financial officer, to allow timely decisions regarding required disclosures. Changes in Internal Control over Financial Reporting There have been no changes in internal control over financial reporting (as defined in Rule 13a-15(f) of the Exchange Act) during the period ended September 30, 2011 that materially affected, or are reasonably likely to materially affect, the Companys internal control over financial reporting. PART II  OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS None. ITEM 1A. RISK FACTORS The Companys operations and securities are subject to a number of risks. Below we have identified and discussed the material risks that we are likely to face. Should any of the following risks occur, they will adversely affect our operations, business, financial condition and/or operating results as well as the future trading price and/or the value of our securities. 17 Risks Related to the Companys Business The Company has a history of operating losses and such losses may continue in the future. Since the Companys inception in 1993, our operations have resulted in a continuation of losses. We will continue to incur operating losses until such time as we begin producing oil and gas revenue, which may or may not eventuate. Should the Company fail to produce oil and gas revenue it may continue to operate at a loss. The Company has a history of uncertainty about continuing as a going concern. The Companys audits for the periods ended December 31, 2010 and 2009 expressed substantial doubt as to its ability to continue as a going concern due to a lack of revenue generating activities and the accumulation of significant losses of $55,266,334 as of December 31, 2010 which had increased to $57,505,253 as of September 30, 2011. Unless we overcome our dependence on financings to stay in business by generating revenue from operations, our ability to continue as a going concern will remain in jeopardy. We cannot represent that the Company will be successful in continuing operations. The Company has not, to date, generated revenue from operations and may not generate revenue over the next twelve months. Should the Company be unable to realize revenue over the next twelve months, it will be forced to continue to raise capital to remain in operation. We have no commitments for the provision of additional capital and can offer no assurance that such capital will be available as necessary. Risks Related to the Oil and Gas Industry Oil and natural gas drilling and producing operations involve risks which could result in net losses. Drilling activities are subject to many risks, including the risk that no commercially productive reservoirs will be discovered. Wells which we drill may not be productive, and, thus, we may not be able to recover all or any portion of our investment in such wells. Drilling for oil and natural gas may involve unprofitable efforts, not only from dry wells, but also from wells that are productive but do not produce sufficient net reserves to return a profit after deducting drilling, operating and other costs. The seismic data and other technologies which we use do not allow us to know conclusively prior to drilling a well that oil or natural gas is present or may be produced economically. The cost of drilling, completing and operating a well is often uncertain, and cost factors can reduce the feasibility of a project to produce a profit. Further, our drilling operations may be curtailed, delayed or canceled as a result of numerous factors, including: · unexpected drilling conditions; · title problems; · pressure or irregularities in formations; · equipment failures or accidents; · adverse weather conditions; · compliance with environmental and other governmental requirements; and · cost of, or shortages or delays in the availability of, drilling rigs, equipment and services. Our operations are subject to all the risks normally incident to the operation and development of oil and natural gas properties and the drilling of oil and natural gas wells, including: 18 · encountering well blowouts; · cratering and explosions; · pipe failure; · fires; · formations with abnormal pressures resulting in uncontrollable flows of oil and natural gas; · brine or well fluids; and · release of contaminants into the environment and other environmental hazards and risks. The nature of these risks is such that some liabilities including environmental fines and penalties could exceed our ability to pay for the damages. We could incur significant costs due to these risks that could contribute to net losses. The Company is subject to federal, state and local laws and regulations which could create liability for personal injuries, property damage, and environmental damages. Exploration and development, exploitation, production and sale of oil and natural gas in the United States is subject to extensive federal, state and local laws and regulations, including complex tax laws and environmental laws and regulations. Existing laws or regulations, as currently interpreted or reinterpreted in the future, or future laws or regulations could harm the Companys business, results of operations and financial condition. We may be required to make large expenditures to comply with environmental and other governmental regulations. Matters subject to regulation include oil and gas production and saltwater disposal operations and our processing, handling and disposal of hazardous materials, such as hydrocarbons and naturally occurring radioactive materials, discharge permits for drilling operations, spacing of wells, environmental protection, reports concerning operations, and taxation. Under these laws and regulations, we could be liable for personal injuries, property damage, oil spills, discharge of hazardous materials, reclamation costs, remediation, clean-up costs and other environmental damages. Climate change legislation or regulations restricting emissions of greenhouse gases could result in increased operating costs and reduced demand for oil and natural gas. On December15, 2009, the U.S. Environmental Protection Agency (EPA) officially published its findings that emissions of carbon dioxide, methane and other greenhouse gases present an endangerment to human health and the environment because emissions of such gases are contributing to warming of the Earths atmosphere and other climatic changes. These findings by the EPA allow the agency to proceed with the adoption and implementation of regulations that would restrict emissions of greenhouse gases under existing provisions of the federal Clean Air Act. In late September 2009, the EPA had proposed two sets of regulations in anticipation of finalizing its findings that would require a reduction in emissions of greenhouse gases from motor vehicles and that could also lead to the imposition of greenhouse gas emission limitations in Clean Air Act permits for certain stationary sources. In addition, on September22, 2009, the EPA issued a final rule requiring the reporting of greenhouse gas emissions from specified large greenhouse gas emission sources in the United States beginning in 2011 for emissions occurring in 2010. The adoption and implementation of any regulations over greenhouse gases could require us to incur costs to reduce emissions of greenhouse gases associated with our operations or could adversely affect demand for the oil and natural gas that we intend to produce. 19 On June26, 2009, the U.S. House of Representatives passed the American Clean Energy and Security Act of 2009, or ACESA, which would establish an economy-wide cap-and-trade program to reduce U.S. emissions of greenhouse gases including carbon dioxide and methane. ACESA would require a 17% reduction in greenhouse gas emissions from 2005 levels by 2020 and just over an 80% reduction of such emissions by 2050. Under this legislation, the EPA would issue a capped and steadily declining number of tradable emissions allowances to certain major sources of greenhouse gas emissions so that such sources could continue to emit greenhouse gases into the atmosphere. These allowances would be expected to escalate significantly in cost over time. The net effect of ACESA will be to impose increasing costs on the combustion of carbon-based fuels such as oil, refined petroleum products, and natural gas. The U.S. Senate has begun work on its own legislation for restricting domestic greenhouse gas emissions and the President Obama Administration has indicated its support of legislation to reduce greenhouse gas emissions through an emission allowance system. Although it is not possible at this time to predict when the Senate may act on climate change legislation or how any bill passed by the Senate would be reconciled with ACESA, any future federal laws or implementing regulations that may be adopted to address greenhouse gas emissions could adversely affect demand for the oil and natural gas that we intend to produce. Our operational results depend on the exploration and operational efforts of third parties. Our oil and gas exploration efforts through seismic exploration, processing, interpretation, drilling and operation have been performed by third parties. We will continue to be dependent upon third parties as we pursue additional exploration. Despite such third parties being experienced in their respective fields, our dependence on third parties to initiate, determine and conduct operations could impede our own prospect of success. Since energy prices are volatile, any substantial decrease in prices would impact the Companys ability to operate profitably, should we be successful in producing oil and gas. Our future financial condition, results of operations and the carrying value of our oil and natural gas properties will depend primarily upon the prices we receive for production, if any. Oil and natural gas prices historically have been volatile and are likely to continue to be volatile in the future. Our cash flow from operations will be highly dependent on the prices that we expect to receive for oil and natural gas. This price volatility also affects the amount of cash flow available for capital expenditures and our ability to borrow money or raise additional capital. The prices for oil and natural gas are subject to a variety of additional factors that are beyond our control. These factors include: · the level of consumer demand; · the domestic supply; · domestic governmental regulations and taxes; · the price and availability of alternative fuel sources; · weather conditions; and · market uncertainty. These factors and the volatility of the energy markets generally make it extremely difficult to predict future oil and natural gas price movements with any certainty. Declines in oil and natural gas prices would not only reduce future revenue, but could reduce the amount of oil and natural gas that we can produce economically and, as a result, could cause us to continue to operate at a loss. Should the oil and natural gas industry experience significant price declines, we may continue to operate at a loss even if we produce oil or gas. 20 Risks Related to the Companys Stock The Company will require additional capital funding. The Company will require additional funds, either through equity offerings, debt placements or joint ventures to develop our operations. Such additional capital will result in dilution to our current shareholders. Our ability to meet long-term financial commitments will depend on future cash. There can be no assurance that future income will generate sufficient funds to enable us to meet financial commitments. The market for our stock is limited and our stock price may be volatile. The market for our common stock has been limited due to low trading volume and the small number of brokerage firms acting as market makers. Because of the limitations of our market and volatility of the market price of our stock, investors may face difficulties in selling shares at attractive prices when they want to. The average daily trading volume for our stock has varied significantly from week to week and from month to month, and the trading volume often varies widely from day to day. The Company does not pay cash dividends. The Company does not pay cash dividends. We have not paid any cash dividends since inception and have no intention of paying any cash dividends in the foreseeable future. Any future dividends would be at the discretion of our board of directors and would depend on, among other things, future earnings, our operating and financial condition, our capital requirements, and general business conditions.Therefore, shareholders should not expect any type of cash flow from their investment. We incur significant expenses as a result of the Sarbanes-Oxley Act of 2002, which expenses may continue to negatively impact our financial performance. We incur significant legal, accounting and other expenses as a result of the Sarbanes-Oxley Act of 2002, as well as related rules implemented by the Commission, which control the corporate governance practices of public companies. Compliance with these laws, rules and regulations, including compliance with Section 404 of the Sarbanes-Oxley Act of 2002, as discussed in the following risk factor, has substantially increased our expenses, including legal and accounting costs, and made some activities more time-consuming and costly. Our internal controls over financial reporting may not be considered effective in the future, which could result in a loss of investor confidence in our financial reports and in turn have an adverse effect on our stock price. Pursuant to Section 404 of the Sarbanes-Oxley Act of 2002 we are required to furnish a report by our management on our internal controls over financial reporting. Such report must contain, among other matters, an assessment of the effectiveness of our internal controls over financial reporting as of the end of the year, including a statement as to whether or not our internal controls over financial reporting are effective. This assessment must include disclosure of any material weaknesses in our internal controls over financial reporting identified by management. If we are unable to continue to assert that our internal controls are effective, our investors could lose confidence in the accuracy and completeness of our financial reports, which in turn could cause our stock price to decline. 21 The Companys shareholders may face significant restrictions on their stock. The Companys stock differs from many stocks in that it is a penny stock. The Commission has adopted a number of rules to regulate penny stocks including, but not limited to, those rules from the Securities Act as follows: 3a51-1 which defines penny stock as, generally speaking, those securities which are not listed on either NASDAQ or a national securities exchange and are priced under $5, excluding securities of issuers that have net tangible assets greater than $2 million if they have been in operation at least three years, greater than $5 million if in operation less than three years, or average revenue of at least $6 million for the last three years; 15g-1 which outlines transactions by broker/dealers which are exempt from 15g-2 through 15g-6 as those whose commissions from traders are lower than 5% total commissions; 15g-2 which details that brokers must disclose risks of penny stock on Schedule 15G; 15g-3 which details that broker/dealers must disclose quotes and other information relating to the penny stock market; 15g-4 which explains that compensation of broker/dealers must be disclosed; 15g-5 which explains that compensation of persons associated in connection with penny stock sales must be disclosed; 15g-6 which outlines that broker/dealers must send out monthly account statements; and 15g-9 which defines sales practice requirements. Since the Companys securities constitute a penny stock within the meaning of the rules, the rules would apply to us and our securities. Because these rules provide regulatory burdens upon broker-dealers, they may affect the ability of shareholders to sell their securities in any market that may develop; the rules themselves may limit the market for penny stocks. Additionally, the market among dealers may not be active. Investors in penny stock often are unable to sell stock back to the dealer that sold them the stock. The mark-ups or commissions charged by the broker-dealers may be greater than any profit a seller may make. Because of large dealer spreads, investors may be unable to sell the stock immediately back to the dealer at the same price the dealer sold the stock to the investor. In some cases, the stock may fall quickly in value. Investors may be unable to reap any profit from any sale of the stock, if they can sell it at all. Shareholders should be aware that, according to Commission Release No. 34-29093 dated April17, 1991, the market for penny stocks has suffered from patterns of fraud and abuse. These patterns include: control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; boiler room practices involving high pressure sales tactics and unrealistic price projections by inexperienced sales persons; excessive and undisclosed bid-ask differentials and markups by selling broker-dealers; and the wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the inevitable collapse of those prices with consequent investor losses. 22 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS On September 8, 2011 the Company authorized the issuance of one million three hundred and eighty eight thousand eight hundred and eighty nine (1,388,889) shares of restricted common stock to Global Convertible Megatrend Ltd. in exchange for one hundred and twenty five thousand dollars ($125,000) or $0.09 per share in reliance upon exemptions from registration provided by Section 4(2) and Regulation S of the Securities Act of 1933, as amended (Securities Act). No commissions were paid in connection with this offering. The Company complied with the exemption requirements of Section 4(2) of the Securities Act based on the following factors: (1) the issuance was an isolated private transactions by the Company which did not involve a public offering; (2) the offeree had access to the kind of information which registration would disclose; and (3) the offeree is financially sophisticated. Regulation S provides generally that any offer or sale that occurs outside of the United States is exempt from the registration requirements of the Securities Act, provided that certain conditions are met. Regulation S has two safe harbors. One safe harbor applies to offers and sales by issuers, securities professionals involved in the distribution process pursuant to contract, their respective affiliates, and persons acting on behalf of any of the foregoing (the issuer safe harbor), and the other applies to resales by persons other than the issuer, securities professionals involved in the distribution process pursuant to contract, their respective affiliates (except certain officers and directors), and persons acting on behalf of any of the forgoing (the resale safe harbor). An offer, sale or resale of securities that satisfies all conditions of the applicable safe harbor is deemed to be outside the United States as required by Regulation S. The Company complied with the exemption requirements of Regulation S by having directed no offering efforts in the United States, by offering common shares only to an offeree who was outside the United States at the time of the offering, and ensuring that the offeree to whom the shares were offered and authorized was a non-U.S. offeree with an address in a foreign country. ITEM 3. DEFAULTS ON SENIOR SECURITIES None. ITEM 4. (REMOVED AND RESERVED) Removed and reserved. ITEM 5. OTHER INFORMATION None. ITEM 6. EXHIBITS Exhibits required to be attached by Item 601 of Regulation S-K are listed in the Index to Exhibits on page 25 of this Form 10‑Q, and are incorporated herein by this reference. 23 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Providence Resources, Inc. Date /s/ Christian Russenberger By: Christian Russenberger Chief Executive Officer, Chief Financial Officer, Principal Accounting Officer and Director November 14, 2011 24 INDEX TO EXHIBITS Exhibit Description 3.1.1* Articles of Incorporation (incorporated by reference from the Form 10-SB filed with the Commission on April 17, 2000). 3.1(2 & 3)* Amendments to Articles of Incorporation (incorporated by reference from the Form 10-SB filed with the Commission on April 17, 2000). 3.1.4* Amended and Restated Articles of Incorporation (incorporated by reference from the Form 10-SB filed with the Commission on April 17, 2000). 3.1.5* Articles of Amendment to the Amended and Restated Articles of Incorporation (incorporated by reference from the Form 10-QSB filed with the Commission on November 17, 2003). 3.1.6* Amendment to the Amended and Restated Articles of Incorporation (incorporated by reference from the Form 8-K filed with the Commission on October 2, 2006). 3.1.7* Amendment to the Amended and Restated Articles of Incorporation (incorporated by reference from the Form 10-QSB filed with the Commission on August 14, 2007). 3.2.1* Bylaws of the Company (incorporated by reference from the Form 10-SB filed with the Commission on April 17, 2000). 3.2.2* Amended and Restated Bylaws of the Company (incorporated by reference from the Form 8-K filed with the Commission on October 26, 2006). 10.1* Project Participation Agreement with Elm Ridge Exploration Company, LLC, dated July 31, 2008 (filed on Form 10-Q/A with the Commission on October 20, 2008). 10.2* Extension and Amendment Re Oil and Gas Leases with I.W. Carson LLC , dated February 29, 2010 (filed on Form 8-K with the Commission on April 6, 2010). 10.3* Assignment, Bill of Sale and Conveyance with Elm Ridge dated March 1, 2010 (filed on Form 8-K with the Commission on April 6, 2010). 14* Code of Ethics, adopted as of March 1, 2004 (incorporated by reference from the Form 10-QSB filed with the Commission on November 17, 2004). 21* Subsidiaries of the Company (incorporated by reference from the Form 10-Q/A with the Commission on August 31, 2011). 31
